Citation Nr: 0738281	
Decision Date: 12/06/07    Archive Date: 12/13/07

DOCKET NO.  04-32 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased initial evaluation for status 
post lateral meniscectomy, right knee, currently rated at 10 
percent.


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to April 
1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Montgomery, Alabama, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted service 
connection for status post lateral meniscectomy, right knee, 
and assigned a 10 percent rating.  The veteran perfected a 
timely appeal with respect to that rating.  
FINDINGS OF FACT

1.  The veteran's status post lateral meniscectomy, right 
knee, is manifested by flexion limited to 125 degrees, with 
pain and increased limitation of movement after repetitive 
movements.

2.  The evidence does not demonstrate any limitation of 
extension, instability, recurrent subluxation, or ankylosis 
of the joint.


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for status 
post lateral meniscectomy, right knee, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 
3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5260 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated June 2004, the RO satisfied its duty 
to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the RO notified the 
veteran of: information and evidence necessary to 
substantiate the claim for a higher initial evaluation; 
information and evidence that VA would seek to provide; and 
information and evidence that the veteran was expected to 
provide.  The veteran was instructed to submit any evidence 
in his possession that pertained to his claim.  Additionally, 
in March 2006, the veteran was notified of the way initial 
disability ratings and effective dates are established.

Since this claim is the appeal of an initial rating, fully 
satisfactory notice was delivered after it was adjudicated. 
 However, the RO subsequently readjudicated the claim based 
on all the evidence in August 2004.  The veteran was able to 
participate effectively in the processing of his claim. 
 There is no indication in the record or reason to believe 
that the ultimate decision of the originating agency on the 
merits of the claim would have been different had complete 
VCAA notice been provided at an earlier time.

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Service 
medical records have been associated with the claims file.   
The veteran has been medically evaluated in conjunction with 
his claim.  

The record before the Board contains service medical records 
and VA examination reports dated October 2002 and July 2007.  
The veteran had also identified two private physicians who 
have treated him for his right knee disorder.  In January 
2005, June 2005, and June 2007, the RO asked the veteran to 
provide written authorization to obtain those records.  The 
veteran has not provided the requested authorization.  

The duty to assist is not a one-way street.  If the veteran 
wishes help, he cannot passively wait for it in circumstances 
where he may or should have information that is essential in 
obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  Since the veteran has declined to 
authorize VA to obtain the records he identified, the Board 
is satisfied that the duties to notify and assist have been 
met.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A § 1155;  
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  

Service connection was established for the veteran's status 
post lateral meniscectomy, right knee, by rating decision 
dated September 2003.  A 10 percent evaluation was assigned 
under DC 5260 for limitation of flexion.  

Under the rating criteria for musculoskeletal disabilities, 
and particularly those referable to the knee, when limitation 
of flexion of the leg is limited to 60 degrees, the rating is 
noncompensable.  Flexion limited to 45 degrees warrants a 10 
percent rating.  Flexion limited to 30 degrees warrants a 20 
percent rating.  The maximum rating under this DC (30 
percent) is for flexion limited to 15 degrees.  38 C.F.R. 
§ 4.71a, DC 5260.  

Under 38 C.F.R. § 4.71a, DC 5003, degenerative arthritis or 
osteoarthritis, when established by X-ray findings, will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under DC 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.

Limitation of extension of the leg is rated under DC 5261.  A 
zero percent rating is warranted when extension is limited to 
5 degrees; a 10 percent rating when limited to 10 degrees; a 
20 percent rating when limited to 15 degrees; a 30 percent 
rating when limited to 20 degrees; a 40 percent rating when 
limited to 30 degrees; and a 50 percent rating when limited 
to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Knee disabilities can also be classified under other 
impairment of the knee and rated based on recurrent 
subluxation or lateral instability.  Slight impairment 
warrants a 10 percent rating.  Moderate impairment warrants a 
20 percent rating.  The maximum rating is for severe 
impairment, which warrants a 30 percent rating.  38 C.F.R. 
§ 4.71a, DC 5257.  

Functional loss, which is the inability to perform the normal 
working movements of the body within normal limits, 
specifically due to pain and weakness on motion, also is to 
be considered when ascertaining the severity of 
musculoskeletal disabilities.  38 C.F.R. §§ 4.40, 4.45 and 
4.59; see also DeLuca v. Brown, 8 Vet. App. 202, 204-06 
(1995).

Analysis

On review, the Board finds an evaluation in excess of 10 
percent for status post lateral meniscectomy, right knee, is 
not warranted.

At his July 2007 VA examination, the veteran's right knee 
flexion was limited to 125 degrees.  A compensable rating is 
not warranted until flexion is limited to 45 degrees.  
38 C.F.R. § 4.71a, DC 5260.  Entitlement to an increased 
rating solely on the basis of limitation of flexion has not 
been shown.

The veteran's July 2007 VA examination also showed no 
impairment in his limitation of extension.  Entitlement to an 
increased rating on the basis of limitation of extension has 
also not been shown.  38 C.F.R. § 4.71a , DC 5261. 

The Board has also considered whether a higher evaluation is 
warranted on the basis of functional loss.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59 (2007); DeLuca, 8 Vet. App. 204-7 (1995).  
The currently assigned 10 percent evaluation is greater than 
the objective evidence of limitation of flexion and 
extension.  The September 2003 rating decision granting 
service connection and assigning a 10 percent evaluation 
appears to have been based on the 2002 VA examiner's notation 
of "minimum functional loss due to pain."  The July 2007 VA 
examination report does show that the veteran has some 
increased limitation of flexion to 90 degrees upon repetitive 
use, for which he is entitled to be rated.  Id.  Private 
medical reports include a September 2001 entry noting 
treatment for acute effusion of the right knee.  The findings 
from the October 2002 VA examination are similar to those 
from the July 2007 examination.  These additional clinical 
records do not provide a basis for a higher evaluation.  
Accordingly, in terms of functional limitations attributable 
to the veteran's service connected status post lateral 
meniscectomy, the Board finds that there are adequate 
symptoms that would warrant an evaluation of 10 percent, but 
no higher, for functional loss.  See DeLuca, 8 Vet. App. 204-
7 (1995).

The July 2007 X-ray studies confirmed degenerative joint 
disease of the right knee; however, a separate evaluation for 
degenerative joint disease under DC 5003 is unavailable.  
Simultaneous compensation for functional loss as well as 
degenerative changes amounts to pyramiding, that is, 
duplicate compensation for identical symptoms.  This practice 
is prohibited.  38 C.F.R. § 4.14.

Higher alternative ratings are offered under other diagnostic 
codes, such as DCs 5256 and 5262.  However, the medical 
evidence does not demonstrate ankylosis of the knee joint or 
impairment of the tibia and fibula.  Nor is a separate 20 
percent rating available under DC 5258, as the evidence does 
not show frequent episodes of locking.  The medical 
evaluations of the veteran's knee do not indicate instability 
or recurrent subluxation under DC 5257.  

After consideration of the veteran's limitation of motion and 
functional loss, his status post lateral meniscectomy does 
not warrant a rating in excess of 10 percent.  


ORDER


Entitlement to a higher initial evaluation for status post 
lateral meniscectomy, right knee, is denied. 


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


